Citation Nr: 1128961	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-03 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right leg injury.

2. Entitlement to service connection for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION
 
The Veteran had active military service from September 1944 to August 1945, September 1946 to December 1947, and from August 1950 to August 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2009, the appellant and his spouse testified before the undersigned.  

In a December 2009 decision the Board, among other things, denied the Veteran's claims of service connection for residuals of right leg and right hip injuries.  The Veteran then appealed the Board's December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order granting a Joint Motion for Remand, vacating the portion of the Board's December 2009 decision regarding the issues currently on appeal and remanded the instant claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's December 2009 decision to the extent that it denied service connection for residuals of right leg and hip injuries were vacated by the Court in a September 2010 Order granting a Joint Motion, and these claims are once again before the Board.  

As per the September 2010 Joint Motion, the Board finds that a remand is required to provide the Veteran with a VA examination to obtain a diagnosis of the underlying chronic disabilities, if any, that are causing his right leg and hip pain and the relationship, if any, between those disabilities and his documented in-service injury in May 1945 (i.e., being struck by a steal beam) and/or his already service connected low back disability.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. §§ 3.303, 3.310 (2010); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder).  

Given the statements found in the record regarding the Veteran receiving ongoing treatment, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file all of the Veteran's outstanding treatment records from all identified sources.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  As to any VA treatment records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination by a neurologist.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) What are the diagnoses of the underlying chronic disease processes causing the Veteran's right leg and hip pain?

(b) As to each diagnosed underlying chronic disease processes causing the Veteran's right leg and hip pain, is it at least as likely as not that it was caused by his military service including the documented May 1945 in-service injury (i.e., being struck by a steal beam)?

(c) As to each diagnosed underlying chronic disease processes causing the Veteran's right leg and hip pain, is it at least as likely as not that it was caused by his service connected low back disability?

(d) As to each diagnosed underlying chronic disease processes causing the Veteran's right leg and hip pain, is it at least as likely as not that it was aggravated by his service connected low back disability?

Note 1:  In providing answers to the above questions, if the examiner concludes that any of the Veteran's underlying chronic disease processes causing his right leg and hip pain was aggravated by his service connected low back disability, the examiner should provide a base-line as to the severity of the chronic disease processes before being aggravated by his service connected low back disability.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

Note 3:  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

Note 4:  In providing answers to the above questions, the examiner should comment on the Veteran's claims regarding right leg and hip numbness since his in-service injury. 

3.  After completing the above, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims based on the entirety of the evidence.  Such readjudication must consider both direct and secondary service connection.  If any of the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

